      Case 3:14-cv-00751-CWR-FKB Document 76 Filed 10/10/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF MISSISSIPPI

                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

       v.                                                   CIVIL ACTION NO. 3:14cv751
                                                            CWR-FKB

WILEY R. KUYRKENDALL, ET AL.
    Defendants.

                   MOTION OF THE UNITED STATES TO
        CONFIRM SALE AND DIRECT DISTRIBUTION OF SALE PROCEEDS

       On November 21, 2016, the Court entered its Final Judgment (Doc. 68) and Decree of

Foreclosure and Order of Sale as to Parcel 2 (Doc. 69) in the above-captioned case. The United

States moves the Court to enter an Order:

       (1)    confirming the sale for $210,000.00 at public auction conducted on June 5, 2019,

              of the parcel of real property comprising the land with all improvements and

              appurtenances thereon and thereunto at 200 Grandview Court, Pearl, Mississippi;

       (2)    directing the Internal Revenue Service Property Appraisal and Liquidation

              Specialists unit to prepare and deliver a deed to the buyer of this property,

              T&J Investments, LLC; and

       (3)    directing the Clerk of this Court to distribute the $210,000.00 in sale proceeds

              (plus any interest thereon) currently held in the Registry of this Court as follows:

              (a)     First, to the United States, $1,734.26 for the expenses of sale, including

                      any expenses incurred to secure or maintain the property pending sale and
Case 3:14-cv-00751-CWR-FKB Document 76 Filed 10/10/19 Page 2 of 5



            confirmation of the sale by the Court, by mailing a check in that amount

            made payable to the “United States Treasury” to:

            Katherine Young
            IRS Advisor
            1555 Poydras Street
            Suite 220, Mail Stop 65
            New Orleans, Louisiana 70112;

      (b)   Second, to T&J Investments, LLC, $1,902.00 for ad valorem taxes of

            Rankin County, Mississippi, that accrued on the property from January 1,

            2019, through June 5, 2019, that will not be due and payable to the Tax

            Collector of Rankin County until February 1, 2020, by mailing a check in

            that amount made payable to “T&J Investments, LLC” to:

            T&J Investments, LLC
            510 Kersh Circle
            Flowood, Mississippi 39232;

      (c)   Third, to the United States, the remainder of the sale proceeds in the

            amount $206,363.74, plus any accrued interest, for application to the

            unpaid balances of the federal income tax liabilities of Wiley Randolph

            Kuyrkendall for tax years 2001 and 2002 by mailing a check made

            payable to the “United States Treasury” to:

            William E. Thompson
            Department of Justice, Tax Division
            Office of Review
            Post Office Box 310
            Washington, D.C. 20044




                                      2
      Case 3:14-cv-00751-CWR-FKB Document 76 Filed 10/10/19 Page 3 of 5



       The United States submits a Memorandum in Support of its Motion as well as

Exhibit 1 (with multiple exhibits thereto)(the Declaration and Final Report of Judicial Sale of

IRS Property Appraisal and Liquidation Specialist Sara Wright). The United States also submits

as Exhibit 2 a proposed Order Confirming Sale and Directing Distribution of Sale Proceeds for

the Court’s review in connection with its consideration of the Motion. Separately, the United

States is forwarding a copy of this proposed Order (in editable Word) to the Chambers of the

District Judge.

       Undersigned counsel for the Tax Division of the Department of Justice has tried without

success to obtain a response to an email query to Wiley R. Kuyrkendall by which undersigned

counsel sought to determine whether Mr. Kuyrkendall opposes the filing and granting of this

Motion. As is indicated in paragraph 5 of the proposed Order, Mr. Kuyrkendall has furnished

undersigned counsel with a current address that supersedes his old address at Parcel 2.




                                                3
      Case 3:14-cv-00751-CWR-FKB Document 76 Filed 10/10/19 Page 4 of 5



       WHEREFORE, the United States moves the Court to enter an Order granting the relief

requested in this Motion.

Date: October 10, 2019                           Respectfully submitted,

                                                 RICHARD E. ZUCKERMAN
                                                 Principal Deputy Assistant Attorney General
                                                 Tax Division

                                                 /s/Robert E. Dozier
                                                 ROBERT E. DOZIER
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 Post Office Box 14198
                                                 Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 Telephone: (202) 514-6073
                                                 Facsimile: (202) 514-9868
                                                 robert.e.dozier@usdoj.gov

                                                 D. MICHAEL HURST, JR.
                                                 United States Attorney
                                                 Southern District of Mississippi




                                             4
      Case 3:14-cv-00751-CWR-FKB Document 76 Filed 10/10/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of the foregoing Motion of the United States To

Confirm Sale and Direct Distribution of Sale Proceeds has been made this TENTH day of

OCTOBER, 2019 by filing a copy of record in the ECF system maintained by the Clerk of Court

whereby service was made on counsel of record and also by depositing a copy thereof in the

United States Mail, first class postage prepaid, addressed to the following:

Wiley R. Kuyrkendall
1490 West Government Street
Unit 7
Brandon, Mississippi 39042

Service was also made by depositing a copy of the Motion in the United States Mail (Certified
Mail Receipt No. 7005 0390 0002 2819 7272), first class postage prepaid, addressed to Mr.
Kuyrkendall at the same address.

Additional service was made by sending a copy of the Motion to Mr. Kuyrkendall at his email
address of rf4c@hushmail.com.


                                                             /s/Robert E. Dozier
                                                             ROBERT E. DOZIER
                                                             Trial Attorney, Tax Division
                                                             U.S. Department of Justice




                                                 5
